In the conclusion reached by the court holding that the evidence in this case fails to establish the destruction of the goods by the flood, I am unable to concur. The evidence on this proposition is entirely from the defendant, and its agents and servants. It is undenied, is reasonable, fully corroborative of itself, and there is nothing to detract in any particular from its full probative force. To my mind it conclusively shows that the goods in question were received by the company and promptly placed in a sealed car; that the flood submerged the ground where this car stood to a depth of eight feet; that, when the car was opened, the marks on the packages within which these goods were contained were so obliterated as a result of the flood that they could not be distinguished. To show the muddy character of the water and its effects on property with which it came in contact, witness Chaplin, from whose testimony the majority opinion quotes, further testified, in answer to interrogatories, as follows:
"Q. After the water subsided, how did it leave the freighthouse of the Chicago, Rock Island   Pacific Railway Company and in the cars that were standing in the yards adjacent thereto? A. On the freight in the freighthouse it left a deposit of mud from *Page 718 
one to three feet deep. The goods that were capable of being damaged by mud and water were practically ruined. In a lot of cases I noticed they were broken open, and the goods were simply a mass of mud. Q. State what effect the water had on the goods themselves and the marks with reference to the identification after the flood. A. The water seemed to have erased all the marks, or it did in a great number of cases erase all marks, and when we unloaded goods we had a gang of men scrubbing off the boxes and trying to find the marks. The majority of the freight we couldn't find the marks on. We washed them off the best we could."
The matters submitted in this case for the determination of the court, it occurs to my mind, should be decided upon a reasonable, common-sense basis. The petition shows that the goods which were contained in this shipment were made up of $285.72 worth of fancy ribbons, $34.06 worth of fancy dry goods and notions, $60.98 worth of glove-fitting corsets, and $27.63 worth of black hats and caps. The testimony is that goods that were plainly marked were taken up with the consignee, and in most cases disposition was made of them. Those which were entirely worthless, such as crackers, etc., were dumped in the river, and goods such as were in this shipment, which the parties were unable to identify, probably went to Chicago, and the same witness further testified that all the unidentified goods were sent to Chicago and all that he saw were in such a shape that they were not worth the freight charges. It seems to me that it is a matter of simple common sense when we consider the character of these shipments, the class of goods which made them up, that, when packages in which they were contained were soaked by the waters of this flood to such an extent as to entirely obliterate the marks, it would result in the total destruction of the marketable value of the goods. Of what value could hats and caps, fancy ribbons, and glove-fitting corsets be, after being submerged for a week or ten days in the muddy waters making up that flood? This testimony being undisputed, being reasonable, and fully corroborated, to my mind establishes beyond cavil or question that these goods were, as contended by defendant, *Page 719 
destroyed in a manner under which it was relieved of responsibilty.
The suggestion that there is no evidence showing the condition of the car after the flood as to whether the seal was broken or as to whether any merchandise placed therein was missing from the car, and suggesting this as a basis for liability, involves a journey into the realm of mere conjecture and guess, which to my mind is not justified by the claims of the parties or within the issues. To hold that a party in whose hands goods are placed which are then involved in a flood of the magnitude of this, being clearly an act of God, is liable for their value when he does not produce, fully identify, or more fully account for them than is here done after the occurrence is over, is virtually to lay down the rule that the greater the flood or catastrophe, and the more completely the property is destroyed, and the party's physical evidence annihilated, the more certain he is to be held liable.
Necessarily, disputed questions of fact are to be decided by a jury, and not by any appellate tribunal; but to my mind there is no room for dispute or difference on what the evidence in this case proves. The agents of the defendant, after the flood, were unable to find these goods and identify them; that is, select them out from the other submerged goods contained in the car with them. The conditions which brought this about for all practical purposes totally destroyed the goods. If, however, there was left a modicum of value therein, for this only should the defendant be held liable, and not for the full value. *Page 720